Citation Nr: 0333486	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  97-26 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for chronic 
diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.
This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO determined that a compensable 
evaluation was not warranted for bilateral hearing loss or 
chronic diarrhea.


FINDINGS OF FACT

1.  All evidence required for an equitable decision regarding 
the issue of a compensable evaluation for bilateral hearing 
loss has been obtained.

2.  The veteran's bilateral hearing loss is manifested in 
recent years, at its worst, by an average puretone threshold 
of 56 decibels and speech discrimination ability of 76 
percent in the right ear, and average puretone threshold of 
43 decibels and speech discrimination ability of 84 percent 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (Effective 
prior to, and on June 10, 1999).  See also 62 Fed.Reg. 
25,202-10 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to a compensable 
evaluation for bilateral hearing loss have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  

As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In letters issued in July 2002 and June 2003, and in the 
Statements of the Case (SOCs) of July 1997 and July 2002, VA 
informed the veteran of the actions he must take and the type 
of evidence required in order to establish his current claim, 
to include lay/medical evidence of decreased hearing acuity.  
These letters and the SOCs also notified the veteran of the 
type of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters informed 
him of the development that would be completed by VA in 
substantiating his claim, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  

In the SOCs and the Supplemental Statements of the Case 
(SSOCs) of October 2002 and April 2003, VA specifically 
notified him of the evidence that it had considered.  The 
SOCs and SSOCs also notified the veteran of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  Specifically, the SOCs and SSOCs notified the 
veteran of the law and regulations governing the evaluation 
of hearing acuity.  He was also notified of the old laws and 
regulations governing VA's duty to notify and assist in the 
SOC of July 1997 and the new laws and regulations in the SOC 
of July 2002, and he was given an opportunity to comment on 
them.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include service and VA 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  VA has repeatedly asked the veteran to 
identify and/or submit pertinent medical evidence to 
substantiate his claim.  

In November 1996 and September 1997, the veteran indicated 
that VA had conducted his only medical treatment in recent 
years.  The identified VA medical center was contacted and 
the treatment records have been obtained and incorporated 
into the claims file.  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  As 
the veteran has not identified any private treatment of his 
hearing loss, development of such evidence is not required.  
Thus, there is no duty to notify the veteran of an inability 
to obtain identified private records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

In addition, the veteran was afforded VA compensation (audio) 
examinations in February 1997, August 2002, and March 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA 
examiners reported accurate medical histories, provided 
examination findings regarding the veteran's hearing acuity, 
and provided the appropriate diagnoses/audiometric results.  

While none of the examiners specifically indicated that they 
had reviewed the medical evidence in the claims file, the 
examiners have noted specific references to findings on prior 
examinations and the Board, based on these references, finds 
that these examiners did review the veteran's medical 
records.  In any event, the reported medical histories appear 
accurate.  It is noted by the Board that the veteran 
requested that he have a VA audio examination presented in a 
woman's voice as he had more difficulty hearing female voices 
and felt such a test would more accurately depict his level 
of hearing loss.  

The Board notes that regulations governing evaluation of 
hearing loss at 38 C.F.R. §§ 3.385, 4.85, and 4.86, do not 
require hearing tests be administered with a woman's voice.  
A review of the examination report of March 2003 indicates 
that the examiner was aware of the veteran's request and 
discussed this issue with him.  This examiner explained to 
the veteran that such a test was not required by the 
appropriate diagnostic criteria and that using a woman's 
voice would provide no additional significant information 
that would clarify his hearing disability.  Based on this 
medical opinion, the Board finds that such testing is not 
required to accurately evaluate the veteran's level of 
hearing acuity.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Therefore, these examinations are fully adequate 
for providing evidence regarding the existence and severity 
of the veteran's current hearing loss.  

A review of the claims file indicates that the veteran 
requested a hearing before a local Decision Review Officer 
(DRO) in September 1997.  However, he withdrew this request 
in a signed statement received in February 2003.  On a VA 
Form 9 (Appeal to Board of Veterans' Appeals) received in 
September 1997, the veteran specifically indicated that he 
did not wish to attend a hearing before the Board.  By letter 
of October 2003, VA informed the veteran that his case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in his claim.  Based on 
the above analysis, the Board finds that VA has obtained all 
available evidence relevant to the veteran's current claim.

The Board notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(Reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the letter issued to the appellant in July 2002 that 
discussed the requirements of the VCAA, the RO requested that 
the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 30 days.  
However, based on the veteran's and his representative's 
actions, it is clear that they understood the appellant was 
not limited to this 30 day period for the submission of 
pertinent evidence.  

In fact, the veteran informed the RO in a statement of 
February 2003 that he intended to submit additional evidence 
regarding the claim for an increased evaluation for chronic 
diarrhea (this is discussed in the following remand) and 
requested that he be given another VA compensation (audio) 
examination.  Regardless, VA informed the veteran and his 
representative that "[y]ou may take longer than 30 days to 
send us any additional information" in its letter issued in 
June 2003.  Finally, as it has been more than a year since 
the issuance of the duty to notify and assist letter in July 
2002, the appellant's claim will not be prematurely denied by 
the Board short of the statutory one-year period.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

There is no evidence in this case that any error in the duty 
to assist has occurred that would have changed the Board's 
decision.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Hearing Loss

The veteran claims that the current evaluation for his 
bilateral hearing loss does not adequately reflect the level 
of its severity.  He notes that this hearing loss now 
requires him to wear hearing aids, but these devices do not 
alleviate his hearing difficulty.  It was indicated by the 
veteran that he could not hear his spouse (or other women's' 
voices) and she was forced to repeat herself.  He noted that 
in a crowd of people he could not hear well due to background 
noise and could not understand what was said on television.

The veteran's current bilateral hearing loss is evaluated 
under the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.85, Diagnostic Code (Code) 6100 as zero percent disabling 
effective from September 30, 1996.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed.Reg. 25,202-10 (May 11, 
1999).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that, where laws or regulations change 
after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version more favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Fischer v. West, 11 Vet. App. 121 (1998).  

The RO has had the opportunity to apply both the old and new 
criteria as indicated in the statement of the case (SOC) of 
July 1997 that discussed the old rating criteria, and the SOC 
of July 2002 and supplemental statement of the case (SSOC) of 
April 2003 that discussed the new rating criteria.  In any 
event, the criteria at 38 C.F.R. § 4.85, Tables VI, VIA, and 
VII were not substantively changed.  See 62 Fed. Reg. at 
25,202.  

The provisions of 38 C.F.R. § 4.86 were substantively 
changed.  However, the RO noted these new criteria in the 
SSOC of April 2003 and evaluated the veteran's hearing loss 
under these new criteria.  In any event, the Board finds that 
the provisions of 38 C.F.R. § 4.86 would not be applicable to 
the veteran's claim.  That is, the examinations of February 
1997, August 2002, and March 2003 do not report puretone 
threshold at each of the four specified frequencies of 55 
decibels or more; and while the puretone threshold at 1000 
Hertz in March 2003 was 30 decibels in the right ear, the 
threshold at 2000 Hertz in the right ear was less than the 
required 70 decibels.  
Thus, the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing loss are not pertinent to 
this claim.  As neither the Chief of a VA Audiology Clinic 
nor any of the veteran's examiners have certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate, consideration of either the old 
or new provisions of 38 C.F.R. § 4.85(c) is not warranted.

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIA, and VII.  Thus, in 
order to assign an increased evaluation for his hearing loss, 
the veteran must demonstrate a decrease in percentage of 
speech discrimination and/or an increase in average puretone 
decibel loss.

The veteran underwent a VA audiological evaluation in 
February 1997.  Audiometric testing revealed the following 
puretone thresholds in decibels:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
20
25
-
50
70
80
-
-
LEFT
-
20
15
-
25
65
65
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 56 decibels.  
In the left ear, the average was 43 decibels.  Using the 
Maryland CNC word list, speech recognition in the right ear 
was 76 percent and in the left ear was 84 percent.  The 
diagnosis was moderately severe sensorineural hearing loss in 
the right ear, and moderate sensorineural hearing loss in the 
left ear.

Another VA audio examination was afforded the veteran in 
August 2002.  Audiometric testing revealed the following 
puretone thresholds in decibels:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
25
-
60
70
80
-
-
LEFT
-
-
25
-
35
50
70
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 59 decibels.  
In the left ear, the average was 45 decibels.  Using the 
Maryland CNC word list, speech recognition in both ears was 
84 percent.  The diagnosis was mild to moderate sensorineural 
hearing loss in both ears.

A final VA audio examination was given to the veteran in 
March 2003.  Audiometric testing revealed the following 
puretone thresholds in decibels:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
30
-
60
70
80
-
-
LEFT
-
-
20
-
45
60
70
-
-

The average puretone threshold in the right ear for the 
frequencies 1000, 2000, 3000, and 4000 Hertz was 60 decibels.  
In the left ear, the average was 49 decibels.  Using the 
Maryland CNC word list, speech recognition in both ears was 
88 percent.  The diagnosis was mild to moderate sensorineural 
hearing loss in both ears.

Outpatient records of recent years have noted the veteran's 
hearing complaints and his fitting for hearing aids.

Evaluating the test scores noted in February 1997 (using 
Table VI, 38 C.F.R. § 4.85) the veteran's right ear hearing 
acuity is at Level IV and his left ear is at Level II.  This 
level of hearing loss, as reflected at Table VII of 38 C.F.R. 
§ 4.85, does not meet the criteria for a compensable 
evaluation.  The test scores noted in August 2002 and March 
2003 (using Table VI, 38 C.F.R. § 4.85) indicate that the 
veteran's right ear hearing acuity is at Level III and his 
left ear is at Level II.  

This level of hearing loss, as reflected at Table VII of 
38 C.F.R. § 4.85, does not meet the criteria for a 
compensable evaluation.  Based on this analysis, neither the 
new nor the old rating criteria at 38 C.F.R. §§ 4.85 and 4.86 
are more favorable to the veteran and an increased evaluation 
must be denied.  



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extra-schedular Evaluation

The veteran has, in effect, claimed that his bilateral 
hearing loss should be entitled to extra-schedular 
evaluation.  According to 38 C.F.R. § 3.321(b)(1), in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no lay or medical evidence that the veteran's 
bilateral hearing loss has resulted in frequent periods of 
hospitalization in recent years.  The veteran has not 
presented any evidence of the loss of work or the need for 
accommodation in order to keep employment.  

While the veteran's bilateral hearing loss may have resulted 
in some interference with his industrial ability, there is 
little lay or medical evidence that this level of disability 
is not fully contemplated by the rating schedule.  Thus, the 
Board finds that bilateral hearing loss does not present such 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The veteran was provided with VA compensation examinations 
that evaluated his service-connected bowel disability in 
February 1997 and August 2003.  A review of the claims file 
indicates that since the veteran's separation from the 
military, multiple examiners have not been able to attribute 
his complaints of frequent bowel movements to a known disease 
entity.  The February 1997 examination reports a medical 
history that appears to be recitation by the veteran himself.  
The examiner appears to have been unable to render a 
diagnosis.  

The August 2003 examiner, while reporting a medical history, 
opined that "a review of [the veteran's] C-file would be 
interesting as it would indicate what type of parasite and 
whether or not appropriate antiparasitic therapy was 
utilized."  Based on this comment it appears that the 
examiner did not have the medical records in the claims file 
available for review.  In fact, beginning with the veteran's 
first post-service hospitalization report of March 1970, it 
does not appear that any VA examiner evaluating his bowel 
disorder ever reviewed his medical history in the claims 
file.  

The CAVC has held that VA's duty to assist requires a medical 
examination that considers records of prior medical 
examination and treatment in order to assure a fully informed 
examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  As the latest VA examiner provided only an equivocal 
determination on diagnosis and severity without a review of 
the claims file, a new examination should be scheduled on 
remand with an examiner who has had the opportunity to review 
of the objective medical history.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran's major bowel complaint is frequent bowel 
movements, up to ten a day.  In August 2002, he acknowledged 
that his current stools were all "formed."  VA has 
characterized this undiagnosed disability as "chronic 
diarrhea" and evaluated this disorder by analogy under the 
diagnostic criteria for irritable bowel syndrome (spastic 
colitis, mucous colitis) at 38 C.F.R. § 4.114, Diagnostic 
Code 7319.  See 38 C.F.R. § 4.20.  These criteria evaluate a 
bowel disorder as mild, moderate, or severe, based on the 
criteria of "bowel disturbances" and "abdominal distress."  
The recent compensation examiners have not rendered medical 
opinions useful for rating purposes.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  That is, the examiners 
have not provided medical opinions on the level of functional 
interference caused by the veteran's reported "bowel 
disturbances" from this seemingly unusual and undiagnosed 
condition.  On remand, such opinion should be obtained from a 
competent healthcare professional.  

Finally, the veteran reported in February 2003 that 
additional pertinent evidence existed regarding his bowel 
disorder, but failed to identify the type and source of this 
evidence.  He did not submit any additional evidence after 
this communication with VA.  On remand, VA should clarify 
with the veteran if such evidence exists and its source.  If 
pertinent evidence is identified, VA should develop this 
evidence.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(3); see also Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992) (VA's duty to assist requires it to obtain all 
pertinent medical records which have been called to its 
attention by a claimant and by the evidence already of 
record.)

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his bowel disability since 
February 2003.  He should be specifically 
requested to identify the type and source 
of the evidence he discussed with VA (or 
possibly with his representative) on 
February 10, 2003.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  In addition, the RO should 
obtain the veteran's treatment records 
from the VA Medical Center in Fresno, 
California, for all treatment received 
from April 2003 to the present time.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers and, if received, 
associated with the claims file.  

The RO should also request that the 
veteran provide a detailed statement of 
all "disturbances of bowel function" 
and "abdominal distress" he believes he 
suffers with as a result of his service-
connected bowel disability.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
by a medical specialist in 
gastrointestinal diseases or other 
available appropriate medical specialist 
including on a fee basis if necessary to 
ascertain the current nature and extent 
of severity of his service-connected 
bowel disability (characterized as 
"chronic diarrhea).  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.
The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including a 
complete rationale for all conclusions 
reached.  
The examiner is requested to provide 
opinions on the following question:

Has the veteran's current bowel 
disability (of frequent bowel 
movements) resulted in 
"disturbances of bowel function" 
and/or abdominal distress?  If so, 
please provide an opinion, in your 
best medical judgment, on whether 
this disorder has resulted in a 
mild, moderate, or severe functional 
impairment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if the are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation, and may in 
fact result in its denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



